DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Murrow on 5/05/2021.

The application has been amended as follows:
Please cancel claims 21-22 and 28-33 (toward method of use).
Please amend claim 14 to read as follows:
A process for preparing a stabilized vitamin A or provitamin A composition, the process comprising: 
providing triglycerides, lecithin, and at least one liquid compound selected from the group consisting of vitamin A and provitamin A; and 
mixing the triglycerides, the lecithin and the at least one compound to form the stabilized vitamin A or provitamin A composition, 
wherein the stabilized vitamin A or provitamin A composition consists of the triglycerides, the lecithin, the at least one compound, and water; 


the lecithin is 0.1-30 wt.% based on the amount of the triglycerides; and 
the stabilized vitamin A or provitamin A composition has a water content between 0.001 wt.% and 4 wt.% of the total weight of the stabilized vitamin A or provitamin A composition.

Reasons for Allowance
Claims 14-16, 18-20, 23, 25-27 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose, teach nor fairly suggest a process for preparing a stabilized vitamin A or provitamin A composition; 
wherein the composition made is consisting of only: water, triglycerides, lecithin, and a vitamin A and/or provitamin A;
wherein said method comprises the claimed method steps using the specifically claimed four ingredients in there specifically claimed amounts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes references that are related to the composition alone, including: 
Hernandez, which teaches that it is long known for compositions consisting of triglycerides and fat soluble vitamins, like vitamin A to have been readily available [Hernandez: Lipid Nutraceuticals Give Fats A Good Name; published July 01, 2003]; and 
Sutton, which teaches that lecithin provides beneficial absorption of vitamin A [Sutton: The Effects of Soya Lecithin on the Absorption, Utilization and Storage of Vitamin a and Carotene in the white Rat; The Journal of Nutrition, Volume 36, Issue 3, September 1948, Pages 391–404; published: 01 September 1948].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793